Matter of DeWolf v Wayne County (2022 NY Slip Op 02747)





Matter of DeWolf v Wayne County


2022 NY Slip Op 02747


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ. (Filed Apr. 22, 2022.) 


MOTION NOS. (17-18/22) CA 21-01065. CA 21-01069.

[*1]IN THE MATTER OF ARBITRATION BETWEEN ANDREW DEWOLF, PETITIONER-APPELLANT, 
vWAYNE COUNTY, RESPONDENT-RESPONDENT. (APPEAL NO. 1.)
IN THE MATTER OF ARBITRATION BETWEEN ANDREW DEWOLF, PETITIONER-APPELLANT,
vWAYNE COUNTY, RESPONDENT-RESPONDENT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.